Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 4/14/22.
	Claims 1-38 are pending.
Claims 5, 14, 24, and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 25, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 6, 15, 25, and 34, the limitations “joint” and “separate” are recited to limit the various multiplexing schemes recited in these claims.  However, it is not readily apparent how such terms should be construed since these terms as they relate to the various multiplexing schemes do not appear to be terms of art and applicant’s specification merely repeats these terms without adding any additional details.  Hence, the precise scope of these claims cannot be reasonably ascertained.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9-10, 13, 18-20, 23, 28-29, 32, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai et al., US 2020/0015200, (“Vilaipornsawai”) in view of Xu et al., US 2010/0091919, (“Xu”), newly cited.
Independent Claims
Regarding independent claim 1, Vilaipornsawai teaches the claim limitations “A method for wireless communications (see Fig. 1, base station 170a communicating with EDs), comprising: 
generating a first set of bits indicating a plurality of transmission configuration indicator states for communication with a user equipment (UE) (see Fig. 4 which shows N transmission configuration indication (TCI) states in a DCI; see also, paragraph no. 0113, “transmission configuration indication (TCI) states … can be provided by the radio access network device to the UE using dynamic signaling by downlink control information … The total number of bits for TCI field in the DCI is then equal to k*N”); 
generating a second set of bits indicating a set of antenna ports and a multi- transmission/reception point scheme from a set of possible schemes for multi- transmission/reception point operation based at least in part on the first set of bits indicating the plurality of transmission configuration indicator states (see Fig. 5 which shows an Antenna Port field in a DCI and e.g., paragraph nos. 0120 - 0124 and in particular paragraph no. 0121 which discloses “the number N of TCI states is the same as the number N’ of antenna ports”; since Vilaipornsawai teaches that the number N of TCI states is the same as the number N’ of antenna ports, this teaches the limitation “based at least in part on the first set of bits …” with regard to the “set of antenna ports”; the broadly recited limitation “a multi- transmission/reception point scheme” reads on any one of the additional transmission parameters shown in Figs. 10, 12, and 14, see also paragraph nos. 0177, 0183, and 0191 which describes in part these figures; the limitation “based at least on the first set of bits …” as it relates to the “multi-transmission/reception point scheme” (i.e., any one of the additional transmission parameters, supra) is interpreted to be implicit in the teachings of Vilaipornsawai, see e.g., paragraph no. 0183 which discloses “Because transmission links that are associated with different TRPs via different TCI states can have different quality, modulation orders associated with links for different PDSCH repetitions can also be different”); and 
transmitting, to the UE, a downlink control information message comprising an indication of the first set of bits and the second set of bits” (see paragraph nos. 0113, 0120, 0177, 0184, 0191 and Figs. 4-5, 10, 12, and 14).
The limitation “based at least on the first set of bits …” as it relates to the “multi-transmission/reception point scheme” was interpreted to be implicit/inherent in the teachings of Vilaipornsawai, supra.  However, assuming arguendo that this feature is not implicit/inherent in Vilaipornsawai, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai by basing any one of the additional transmission parameters on the TCI states in order to not explicitly signal the value N of the additional transmission parameters to the UE in order to allow one-to-one mapping between the TCI states and the indications of the additional transmission parameters, as suggested by Vilaipornsawai in paragraph no. 0121.  Such a modification would also reduce the power consumption of the UEs and the base station.  In addition, such a modification would constitute one of multiple design considerations readily apparent to one of ordinary skill in the art.
With regard to the newly added “multiplexing” limitation in claim 1, Vilaipornsawai does not teach such limitations.
Xu teaches such limitations, see e.g., paragraph no. 0010 which teaches that a schedular/nodeB (see Fig. 3 for a schedular 344) can dynamically select a single-carrier multiplexing scheme or a multi-carrier multiplexing scheme for a UE.  The schedular sends an indication (i.e., bit) of the selected multiplexing scheme via signaling to the UE.  The signaling can include a mode bit having a first value to indicate the selection of the multi-carrier multiplexing scheme or a second value to indicate that the single-carrier multiplexing scheme has been selected.  Hence, Xu teaches that the schedular/enodeB generates a “second set of bits indicating … a multi-transmission/reception point multiplexing scheme from a set of possible multiplexing schemes” as now recited in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai by incorporating the teachings of Xu to facilitate flexibility in communication systems, as suggested by Xu in paragraph no. 0006 and/or to allow UEs with high SNRs to utilize a multi-carrier multiplexing scheme while UEs with low SNRs utilize a single-carrier multiplexing scheme, as suggested by Xu in paragraph no. 0007.  See also paragraph nos. 0086-0096 of Xu for additional reasons to combine the references.
Regarding independent claim 10, Vilaipornsawai teaches the claim limitations “A method for wireless communications at a user equipment (UE) (see Fig. 1, ED 110a), comprising: 
receiving, from a base station (base station 170a), a downlink control information message comprising an indication of a first set of bits and a second set of bits (see paragraph nos. 0113, 0120, 0177, 0184, 0191 and Figs. 4-5, 10, 12, and 14); 
identifying, using the first set of bits, a plurality of transmission configuration indicator states for communication with the base station (see Fig. 4 which shows N transmission configuration indication (TCI) states in a DCI received and identified by the ED; see also, paragraph no. 0113, “transmission configuration indication (TCI) states … can be provided by the radio access network device to the UE using dynamic signaling by downlink control information … The total number of bits for TCI field in the DCI is then equal to k*N”); and 
identifying, using the second set of bits, a set of antenna ports and a multi- transmission/reception point scheme from a set of possible schemes for multi- transmission/reception point operation based at least in part on the identifying the plurality of transmission configuration indicator states” (see Fig. 5 which shows an Antenna Port field in a DCI and e.g., paragraph nos. 0120 - 0124 and in particular paragraph no. 0121 which discloses “the number N of TCI states is the same as the number N’ of antenna ports”; since Vilaipornsawai teaches that the number N of TCI states is the same as the number N’ of antenna ports, this teaches the limitation “based at least in part on the identifying the plurality of transmission configuration indicator states” with regard to the “set of antenna ports”; the broadly recited limitation “a multi- transmission/reception point scheme” reads on any one of the additional transmission parameters shown in Figs. 10, 12, and 14, see also paragraph nos. 0177, 0183, and 0191 which describes in part these figures; the limitation “based at least in part on the identifying the plurality of transmission configuration indicator states” as it relates to the “multi-transmission/reception point scheme” (i.e., any one of the additional transmission parameters, supra) is interpreted to be implicit in the teachings of Vilaipornsawai, see e.g., paragraph no. 0183 which discloses “Because transmission links that are associated with different TRPs via different TCI states can have different quality, modulation orders associated with links for different PDSCH repetitions can also be different”).
The limitation “based at least in part on the identifying the plurality of transmission configuration indicator states” as it relates to the “multi-transmission/reception point scheme” was interpreted to be implicit/inherent in the teachings of Vilaipornsawai, supra.  However, assuming arguendo that this feature is not implicit/inherent in Vilaipornsawai, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai by basing any one of the additional transmission parameters on the TCI states in order to not explicitly signal the value N of the additional transmission parameters to the UE in order to allow one-to-one mapping between the TCI states and the indications of the additional transmission parameters, as suggested by Vilaipornsawai in paragraph no. 0121.  Such a modification would also reduce the power consumption of the UEs and the base station.  In addition, such a modification would constitute one of multiple design considerations readily apparent to one of ordinary skill in the art.
With regard to the newly added “multiplexing” limitation in claim 10, Vilaipornsawai does not teach such limitations.
Xu teaches such limitations, see e.g., paragraph no. 0010 which teaches that a schedular/nodeB (see Fig. 3 for a schedular 344) can dynamically select a single-carrier multiplexing scheme or a multi-carrier multiplexing scheme for a UE.  The schedular sends an indication (i.e., bit) of the selected multiplexing scheme via signaling to the UE.  The signaling can include a mode bit having a first value to indicate the selection of the multi-carrier multiplexing scheme or a second value to indicate that the single-carrier multiplexing scheme has been selected.  Hence, Xu teaches that the schedular/enodeB generates a “second set of bits indicating … a multi-transmission/reception point multiplexing scheme from a set of possible multiplexing schemes” as now recited in claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai by incorporating the teachings of Xu to facilitate flexibility in communication systems, as suggested by Xu in paragraph no. 0006 and/or to allow UEs with high SNRs to utilize a multi-carrier multiplexing scheme while UEs with low SNRs utilize a single-carrier multiplexing scheme, as suggested by Xu in paragraph no. 0007.  See also paragraph nos. 0086-0096 of Xu for additional reasons to combine the references.
Regarding independent claim 20, this independent claim is a corresponding apparatus (i.e. base station) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 20, see Fig. 3B for a “processor” (processing unit 350) and a “memory” (memory 358).
Regarding independent claim 29, this independent claim is a corresponding apparatus (i.e. UE) claim of the method claim 10 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 10 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 29, see Fig. 3A for a “processor” (processing unit 300) and a “memory” (memory 308).
Dependent Claims
Regarding claims 4, 13, 23, and 32, see Fig. 12 and paragraph no. 0184 of Vilaipornsawai which disclose a “modulation order.”
Regarding claims 9, 18, 28, and 37, see paragraph no. 0068 of Vilaipornsawai.
Regarding claims 19 and 38, see at least Fig. 9, step 920 of Vilaipornsawai which discloses first and second PDSCH repetitions or messages and the newly added “multiplexing” limitation is deemed to logically follow from the modification of Vilaipornsawai in view of Xu, supra.
Claims 2-3, 11-12, 21-22, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai and Xu as applied to claims 1, 10, 20, 29 above, and further in view of Klotsche et al., US 2014/0328204, (“Klotsche”) and Choi et al., US 2019/0372734, (“Choi”), newly cited.
Regarding claims 2, 11, 21, and 30, Vilaipornsawai teaches “selecting a lookup table mapping the set of antenna ports (see Fig. 6C) and the multi-transmission/reception point scheme (see e.g., Fig. 11) to the second set of bits, wherein the generating the second set of bits is based at least in part on the selecting” as recited in claim 2 and similarly recited in claims 11, 12, and 30.
Vilaipornsawai does not teach using a single lookup table mapping both the set of antenna ports and the multi-transmission/reception point scheme.  Vilaipornsawai teaches using separate tables.  However, Vilaipornsawai does teach using a single table (Fig. 6C) to map both the antenna ports and the TCI states.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai and Xu by incorporating both of the set of antenna ports and multi-transmission/reception point scheme into a single lookup table in order to reduce the operations of fetching the tables from a memory, i.e., a single fetch into memory would bring the single lookup table rather than two separate fetches into the memory.  In addition, Vilaipornsawai teaches in Fig. 6C using a single lookup table to store multiple pieces of information and hence, readily suggests the above proposed modification as being well within the skill of one of ordinary skill in the art.
Vilaipornsawai also does not teach selecting a lookup table “from a plurality of lookup tables” as recited in each of the claims 2, 11, 21, and 30.
Klotsche teaches this feature in paragraph no. 0050.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai and Xu by incorporating the teachings of Klotsche to increase the flexibility of the overall system by having the capability to choose from a plurality of tables the one table used for data transmission between the base station and the UE.
Vilaipornsawai also does not teach the newly added “multiplexing” limitation as now recited in each of the claims 2, 11, 21, and 30.
Choi teaches a table mapping a number of antenna ports to a particular SRS resource multiplexing scheme, see table 13 and paragraph nos. 0136-0138.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai, Xu, and Klotsche by incorporating the teachings of Choi since the use of look-up tables to store different communication parameters such as a number of antenna ports and multiplexing schemes is deemed nothing more than a design implementation well within the skill of one of ordinary skill in the art.
Regarding claims 3, 12, 22, and 31, see Fig. 6C and paragraph no. 0126 of Vilaipornsawai.
Claims 6-7, 15-16, 25-26, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai and Xu.
Regarding claims 6, 15, 25, and 34, Vilaipornsawai does not teach “wherein the multi- transmission/reception point scheme comprises a joint spatial division multiplexing scheme, aPage 2 of 11Application. No. 16/789,321PATENT Response dated November 18, 2021Reply to Office Action dated September 30, 2021separate spatial division multiplexing scheme, a joint frequency division multiplexing scheme, a separate frequency division multiplexing scheme, a joint time division multiplexing scheme, a separate time division multiplexing scheme, or a combination thereof” since the “scheme” in Villa was limited to any one of the transmission parameters as shown in Figs. 10, 12, and 14, and related transmission parameters.
However, Vilaipornsawai does teach in paragraph no. 0089 various multiple access schemes such as TDMA, FDMA, CDMA, etc. which are interpreted to teach one or more of the recited multiplexing schemes, given the 112(b) problems noted above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai and Xu by incorporating information about one of the various multiple access schemes into the DCI as a transmission parameter transmitted to the EDs/UEs in order to reliably communicate with the different EDs or user equipments in a given heterogeneous wireless communication system. This modification is suggested by paragraph nos. 0068 and 0089 of Vilaipornsawai which disclose that in a heterogeneous communications system, the different base stations and EDs/UEs may have different transmission capabilities and/or requirements.  Hence, by communicating its transmission capabilities and/or requirements to the EDs, the base station may quickly and reliably establish communication links with the compatible EDs.
Regarding claims 7, 16, 26, and 35, Vilaipornsawai does not teach “wherein the second set of bits comprises a same number of bits as a set of bits indicating a set of antenna ports for single transmission/reception point operation.”  Vilaipornsawai appears to be teach that the number of bits of the second set of bits is different than for a set of bits indicating a set of antenna ports for single transmission/reception point operation.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai and Xu by having the same number of bits for both the second set of bits and the set of bits indicating a set of antenna ports for single transmission/reception point operation in order to reduce latency and/or reduce signaling overhead between the base station and the ED.
Claims 8, 17, 27, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilaipornsawai and Xu as applied to claims 1, 10, 20, 29 above, and further in view of Choi et al., US 2019/0372734, (“Choi”), newly cited.
Regarding claims 8, 17, 27, and 36, Vilaipornsawai teaches “wherein a lookup table mapping the set of antenna ports and the multi-transmission/reception point scheme to the second set of bits is pre-configured in memory” (see Fig. 6C and e.g., Fig. 11 – these lookup tables are deemed pre-configured in memory, see Figs. 3A and 3B; see also paragraph no. 0088 which discloses a lookup table stored in memory as support).
Vilaipornsawai does not teach using a single lookup table mapping both the set of antenna ports and the multi-transmission/reception point scheme.  Vilaipornsawai teaches using separate tables.  However, Vilaipornsawai does teach using a single table (Fig. 6C) to map both the antenna ports and the TCI states.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai and Xu by incorporating both of the set of antenna ports and multi-transmission/reception point scheme into a single lookup table preconfigured in memory in order to reduce the operations of fetching the tables from a memory, i.e., a single fetch into memory would bring the single lookup table rather than two separate fetches into the memory.  In addition, Vilaipornsawai teaches in Fig. 6C using a single lookup table to store multiple pieces of information and hence, readily suggests the above proposed modification as being well within the skill of one of ordinary skill in the art.
Vilaipornsawai also does not teach the newly added “multiplexing” limitation as now recited in each of the claims 8, 17, 27, and 36.
Choi teaches a table mapping a number of antenna ports to a particular SRS resource multiplexing scheme, see table 13 and paragraph nos. 0136-0138.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Vilaipornsawai and Xu by incorporating the teachings of Choi since the use of look-up tables to store different communication parameters such as a number of antenna ports and multiplexing schemes is deemed nothing more than a design implementation well within the skill of one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments regarding the 112(b) rejection of claims 6, 15, 25, and 34 have been carefully considered.  However, these arguments are not persuasive and the 112(b) rejections are maintained.  
Applicant argues that the claims are to be interpreted in light of the specification and further argues that the “Specification explains the terms "joint" and "separate" in the context of multi-transmission/reception point (multi-TRP) multiplexing schemes and the implementation of rate matching for one or more of the multi-TRP multiplexing schemes” (emphasis added by examiner), see page 11 of the amendment.  The examiner agrees that the claims are to be interpreted in light of the specification. However, the specification merely repeats the terms “joint” and “separate” and does not add any additional details with respect to how these particular terms are to be interpreted as they relate to the different claimed multiplexing schemes.  Applicant’s emphasis upon “rate matching” from the specification appears to be an attempt to import limitations from the specification into the claims which is not permitted.  Hence, the terms “joint” and “separate” as they relate to the different multiplexing schemes in each of the claims 6, 15, 25, and 34 remain ambiguous, and a reasonable interpretation of the limitations “joint spatial division multiplexing scheme,” “separate spatial division multiplexing scheme,” etc. cannot be ascertained.
Applicant further argues that “the Specification provides examples of multi-TRP schemes that may be associated with joint or separate rate matching, such as "a joint SDM scheme" or "a separate SDM scheme."”, see page 11 of the amendment.  Again, the emphasis is upon “rate matching” from the specification, and such limitations cannot be imported from the specification into the claims.  The examiner suggests adding the “rate matching” features from the specification into the claims to overcome this rejection.
Applicant’s arguments with respect to claim(s) 1, 10, 20, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Figs. 2A and 2B of Takeda et al., US 2020/0366398, which disclose a look-up table including bits which represent a multiplexing scheme such as TDM and FDM and see Fig. 7, step 770 and paragraph no. 0106 of Bayesteh et al., US 2018/0013526 which disclose that a base station transmits an indication of a type of multiplexing technique that is used to transmit data to a UE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414